Citation Nr: 1824652	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable initial rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  For the appeal period, the Veteran's hearing loss acuity in the right ear manifested to no more than Level I per VA rating standards.

2.  The probative evidence of record does not show the Veteran's left ear hearing loss was caused by service, incurred during service, or manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1110, 1111, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIA, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four. This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA audiological examination in March 2014 and August 2015.  In March 2014 the Veteran's right ear puretone threshold average was 35 Hz, and the speech discrimination score was 100 percent.  The August 2015 examination used audiometric findings from January 2015; the right ear puretone threshold average was 40 Hz, and the speech discrimination score was 98 percent.  The medical evidence of record does not show right ear hearing loss of more than Level I.  Such findings do not warrant a compensable rating under Diagnostic Code 6100.  There are no additional audiological examinations in the record during the appeal period to support a compensable rating.  As for functional effects of hearing loss, the March 2014 examiner noted "[a]nnoyance," and the August 2015 examiner described difficult environments with noisy situations and softer speakers, but the Board does not find that these reported functional effects are of such significance as to not be contemplated by the assigned rating.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)

The Board has carefully considered the lay testimony on record.  To the extent that this testimony suggests that her acuity is worse than evaluated, the Board finds the statements both competent and credible in regard to reporting worsening hearing acuity.  However, the testing results prepared by skilled professionals are far more probative of the degree of the disability since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  The Veteran is competent to report difficulty with her hearing; however, she is not competent to assign puretone decibel readings to her current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable rating for her right ear hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

The Veteran has not asserted that her service-connected right ear hearing loss has contributed to render her unemployable.  According, the Board finds that a total disability rating claim based upon individual unemployability is not part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities are presumed to be service-connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  

In this case, the medical evidence of record shows that the Veteran has left ear hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, a March 2014 VA audiological examination diagnosed the Veteran with left ear sensorineural hearing loss.  The examiner provided a negative nexus opinion citing the Veteran's normal audiometric results in the Veteran's service treatment records (STRs), including the Veteran's entrance and separation examinations.  The STRs did not show the Veteran's noise exposure had a "detrimental effect on her hearing sensitivity."  The examiner provided an addendum opinion in June 2014, adding that based on current understanding of auditory physiology there is no scientific or medical basis to support delayed onset hearing loss.  The examiner acknowledged the Veteran's in-service noise exposure, but there was no medical evidence in the record or scientific basis to support delayed onset of hearing loss in the Veteran's left ear.

The Veteran is competent to provide lay evidence of her in-service noise exposure.  The Veteran contends that her hearing loss was caused by artillery fire with minimal hearing protection.  The Board finds the Veteran's reports of an in-service injury to be credible.  A probative nexus opinion relating the Veteran's hearing loss to active service, however, requires audiological or medical training and credentials which the Veteran does not possess, and her opinion is accordingly of less probative value than that of the aforementioned VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board has also considered service-connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  However, the record is negative for evidence to support left ear hearing loss until the Veteran's March 2014 VA examination, over 30 years since separation.  

The overall evidence of record as discussed above weighs against a finding of left ear hearing loss being associated with the Veteran's service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C. § 5107(b).









ORDER

Entitlement to a compensable initial rating for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


